DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumiya (JP2009-093122), in view of, Doi (US 2006/0165401).


          Fumiya discloses:

          In regards to claim 1, Fumiya discloses an interchangeable lens, comprising: (abstract; 100 fig. 1, ‘interchangeable lens’) 

          a lens-side mount configured to be detachably attached to a camera-side mount; (10b, 20a-e, 110a, 110e-d, 100b, 110c fig. 2, ‘mounting portions’, ‘contacts’)

          a lens-side contact group arranged in the lens-side mount, the lens-side contact group including a plurality of power contacts configured to receive pieces of lens-drive power having voltages different from each other; (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’)

          a lens control unit configured to operate at an operation voltage lower than a lowest voltage of the voltages of the pieces of lens-drive power; and (30, 101 fig. 2, ‘use of lens control unit is known’)

          Fumiya does not teach:

          a plurality of optical member drive units configured to operate at operation voltages corresponding to the voltages of the pieces of lens-drive power; 

          a lens-side system power generation unit configured to generate system power to be supplied to the lens control unit by using the piece of lens-drive power having the lowest voltage.  

          Doi teaches:

          a plurality of optical member drive units configured to operate at operation voltages corresponding to the voltages of the pieces of lens-drive power; (para 0081, ‘power conversion circuit’; 41, 43-44, 224 fig. 6,’voltage conversion circuit’, ‘motor drive circuit 43 to drive a lens or lenses’, ‘lens CPU’; 10a fig. 1, ‘multiple lenses’; para(s) 0068-0069)

          a lens-side system power generation unit configured to generate system power to be supplied to the lens control unit by using the piece of lens-drive power having the lowest voltage. (’change of voltages is known 44 shows voltage conversion circuit to motor drive circuit 43 used to move lens or lenses; para(s) 0068-0069, 0076, 0078, 0081)

          It would have been obvious before the effective filing date to combine the ‘interchangeable lens’ of Fumiya with the ‘interchangeable lens’ of Doi in order to provide a suitable supplying operating voltage to a circuit of an interchangeable lens.


          In regards to claim 5, Fumiya discloses an interchangeable lens according to claim 1, wherein: (abstract; 100 fig. 1, ‘interchangeable lens’; para(s) 0019-0048)
 

           the lens-side mount is rotated in an attaching rotation direction to be attached to the camera-side mount; (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’; para(s) 0019-0048)


          the lens-side contact group further includes a ground contact; and (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’; para(s) 0019-0048)


          in the lens-side contact group, the power contacts and the ground contact are disposed adjacent to each other, and the power contacts are disposed, with respect to the attaching rotation direction, in front of the ground contact and in an ascending order of the voltages of Attorney Docket No. 0879-1692PUS260 the pieces of lens-drive power to receive. (fig. 2, para(s) 0019-0048)


          In regards to claim 6, Fumiya discloses an interchangeable lens according to claim 1, wherein: (abstract; 100 fig. 1, ‘interchangeable lens’; para(s) 0019-0048)

           the lens-side mount is rotated in an attaching rotation direction to be attached to the (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’; para(s) 0019-0048)
camera-side mount; 

           the lens-side contact group further includes a plurality of ground contacts; and (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’; para(s) 0019-0048)

          in the lens-side contact group, the power contacts and the ground contacts are disposed adjacent to each other, and the power contacts are disposed, with respect to the attaching rotation direction, in front of the ground contacts and in an ascending order of the voltages of the pieces of lens-drive power to receive.  (fig. 2, para(s) 0019-0048)


          In regards to claim 10, Fumiya discloses an interchangeable lens, comprising: (abstract; 100 fig. 1, ‘interchangeable lens’) 


          a lens-side mount configured to be detachably attached to a camera-side mount; (10b, 20a-e, 110a, 110e-d, 100b, 110c fig. 2, ‘mounting portions’, ‘contacts’)


          a lens-side contact group arranged in the lens-side mount, the lens-side contact group including a plurality of power contacts and a communication contact, the power contacts being configured to receive pieces of lens-drive power having voltages different from each other; (110a-e fig. 2,’contacts’; claim 1; 10b, 20a-e fig. 2; 30 fig. 2, ‘voltage change circuit/bias resistor’)



          a lens control unit configured to operate at an operation voltage lower than a lowest voltage of the voltages of the pieces of lens-drive power; and (30, 101 fig. 2, ‘use of lens control unit is known’; para 0033-0047)

          Doi teaches:

          at least one optical member drive unit configured to operate by at least one of the Attorney Docket No. 0879-1692PUS2 61 pieces of lens-drive power; (’change of voltages is known 44 shows voltage conversion circuit to motor drive circuit 43 used to move lens or lenses; para(s) 0068-0069, 0076, 0078, 0081)


          a lens-side system power generation unit configured to generate system power to be supplied to the lens control unit by using the piece of lens-drive power having the lowest voltage, (para 0081, ‘power conversion circuit’; 41, 43-44, 224 fig. 6,’voltage conversion circuit’, ‘motor drive circuit 43 to drive a lens or lenses’, ‘lens CPU’; 10a fig. 1, ‘multiple lenses’; para(s) 0068-0069)

          wherein when the lens-side mount is attached to the camera-side mount, the lens control unit transmits, to a camera side through the communication contact, first information to be used at the camera side to determine the voltages of the pieces of lens-drive power which the interchangeable lens requires. (para 0081, ‘power conversion circuit’; 41, 43-44, 224 fig. 6,’voltage conversion circuit’, ‘motor drive circuit 43 to drive a lens or lenses’, ‘lens CPU’; 10a fig. 1, ‘multiple lenses’; para(s) 0068-0069)
 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumiya (JP2009-093122), in view of, Doi (US 2006/0165401), in further view of, Ichiji (JP 2013-172195).

          Fuyima and Doi teach:

          In regards to claim 2, Fuyima and Doi disclose an interchangeable lens according to claim 1, (see claim rejection 1) 

         Fuyima and Doi do not teach:

          wherein the lens-side system power generation unit generates the system power through a voltage drop caused by a resistor. 

          Ichiji discloses:
          
          wherein the lens-side system power generation unit generates the system power through a voltage drop caused by a resistor.  (18-19 fig. 1, ‘power supply voltage changing unit’, ‘level shifting unit’; para(s) 0027-0028; para 0038; 51 fig. 2 ‘discloses a voltage regulator with resistors that undergoes a voltage drop applied to different operating voltages of different systems e.g. A and B optical lens (f-value, lens configuration), aperture similar technologies and idea.’)

          It would have been obvious before the effective filing date to combine the ‘interchangeable lens’ of Fumiya, the ‘interchangeable lens’ of Doi with the ‘interchangeable lens’ of Ichiji in order to provide a suitable supplying operating voltage to a circuit of an interchangeable lens.



          In regards to claim 3, Fumiya and Doi disclose an interchangeable lens according to claim 2, (see claim rejection 2) Ichiji discloses wherein the lens-side system power generation unit includes a linear regulator.  (51 fig. 2, ‘shows the application of a voltage regulator on the lens side’)


          In regards to claim 4, Fumiya and Doi disclose an interchangeable lens according to claim 3, (see claim rejection 3) Ichiji discloses wherein the lens-side system power generation unit includes a low dropout regulator. (51 fig. 2 ‘discloses a voltage regulator with resistors that undergoes a voltage drop applied to different operating voltages of different systems e.g. A and B optical lens (f-value, lens configuration), aperture similar technologies and idea.’)

 
          In regards to claim 7, Fumiya and Doi disclose an interchangeable lens according to claim 5, wherein: (see claim rejection 5)


          Ichiji teaches the lens-side contact group further includes a lens detection contact; and (para(s) 0020-0020, ‘information sent from interchangeable lens to camera body’; voltage detection unit 22)

          Fumiya discloses in the lens-side contact group, the lens detection contact is disposed in front of the power contacts with respect to the attaching rotation direction. (fig(s) 1-2)  


          In regards to claim 11, Fumiya and Doi disclose an interchangeable lens according to claim 10, (see claim rejection 10) Ichiji discloses wherein when the lens-side mount is attached to the camera-side mount, the lens control unit transmits lens information including the first information to the camera side through the communication contact.  (lens information ~ para 0020 f-value, lens configuration, aperture configuration)


          In regards to claim 12, Fumiya and Doi disclose an interchangeable lens according to claim 10, (see claim rejection 10) Ichiji discloses wherein the first information identifies the interchangeable lens. lens information ~ para 0020 f-value, lens configuration, aperture configuration  


          In regards to claim 13, Fumiya and Doi discloses an interchangeable lens according to claim 12, (see claim rejection 12) Ichiji discloses wherein the first information indicates a model name of the interchangeable lens. lens information ~ para 0020 f-value, lens configuration, aperture configuration 


Allowable Subject Matter

Claim(s) 8-9, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852